  Case 19-42383         Doc 35      Filed 10/30/19 Entered 10/30/19 10:56:59
                                      Document     Page 1 of 4                       EOD
                                                                                       Desc Main

                                                                                     10/30/2019
                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

IN RE:                                             §
                                                   §
DAVID DARNELL BRITT AND                            §          CASE NO. 19-42383
PANDORA HENDERSON BRITT,                           §             (Chapter 13)
                                                   §
         DEBTORS                                   §

               AGREED ORDER ON ENGS COMMERCIAL FINANCE CO.'S
                  MOTION FOR RELIEF FROM AUTOMATIC STAY

                                        [Resolves Docket No. 25]

         On this day came on for consideration the Motion for Relief from Automatic Stay [Dkt.

#25] (the "Motion") filed by ENGS Commercial Finance Co. ("ENGS"), and the parties

announced the following agreement:

         a.     David Darnell Britt and Pandora Henderson Britt, the debtors ("Debtors") in the

                above-captioned bankruptcy case (the "Bankruptcy Case"), are indebted to ENGS

                pursuant to that certain Commercial Finance Agreement [Contract #54818] dated

                January 28, 2015 (as amended by that certain Correction Amendment dated March

                23, 2015, the "Contract") for the purchase of a 2013 Peterbilt 386 Sleeper Tractor,

                VIN #1XPHD49XXDD156042 (the "Collateral"), which is owned by Debtors in

                their individual capacities. The Contract requires Debtors to pay ENGS monthly

                payments of $1,885.74 on or before the fifteenth (15th) day of each month.

         b.     ENGS has a properly perfected security interest in the Collateral.

         c.     As of September 2, 2019 (the "Petition Date"), the outstanding balance owed under

                the Contract, i.e. the payoff amount, was $23,729.64 and the approximate value of

                the Collateral was $26,100.00.



AGREED ORDER ON ENGS COMMERCIAL FINANCE CO.'S                                                   Page 1 of 4
MOTION FOR RELIEF FROM AUTOMATIC STAY                                         7294241 v1 (70786.00018.000)
  Case 19-42383         Doc 35      Filed 10/30/19 Entered 10/30/19 10:56:59            Desc Main
                                      Document     Page 2 of 4



        d.      Debtors have failed to make any payments to ENGS since the Petition Date, thereby

                accruing post-petition arrearages under the Contract ("Post-Petition Arrearages").

        e.      In connection with the Motion, ENGS has incurred reasonable and necessary

                attorneys' fees of not less than $500.00 and statutory filing fees of $181.00.

        f.      Debtors agree to pay ENGS: (a) the full amount of ENGS' secured claim, including

                all Post-Petition Arrearages, with interest at 7.00%; and (b) the attorneys' fees and

                costs incurred by ENGS in bringing the Motion in the total amount of $681.00 with

                no accruing interest.

        g.      Debtors' agree to keep the Collateral fully insured in accordance with the terms of

                the Contract, with ENGS listed as the loss payee, until such time as all indebtedness

                owed by Debtors to ENGS has been satisfied in full.

        Based on the agreement between Debtors and ENGS, and having considered all other

evidence presented, the Court finds that just cause exists for the entry of the following Order.

Accordingly, it is therefore, ORDERED, ADJUDGED, AND DECREED as follows:

        1.      Within ten (10) days of the entry of this Order, Debtors shall amend their Chapter

                13 Plan [Dkt. #23] to provide for: (a) full payment of ENGS' secured claim as of

                the Petition Date in the amount of $23,729.64, which includes Post-Petition

                Arrearages of $5,657.22, with interest at 7.00%; and (b) payment of ENGS'

                attorneys' fees and costs incurred in bringing the Motion in the amount of $681.00,

                with the Chapter 13 Trustee of Debtors' bankruptcy estate (the "Trustee") acting as

                disbursing agent.

        2.      Debtors shall timely make all monthly payments to the Trustee when due pursuant

                to the terms of Debtors’ confirmed Chapter 13 Plan.



AGREED ORDER ON ENGS COMMERCIAL FINANCE CO.'S                                                    Page 2 of 4
MOTION FOR RELIEF FROM AUTOMATIC STAY                                          7294241 v1 (70786.00018.000)
  Case 19-42383      Doc 35     Filed 10/30/19 Entered 10/30/19 10:56:59            Desc Main
                                  Document     Page 3 of 4



       3.     Debtors shall at all times maintain comprehensive insurance on the Collateral, as

              required by the Contract, with ENGS named as loss payee until such time as all

              indebtedness owed by Debtors to ENGS has been satisfied in full.

       4.     If Debtors default under any term(s) of this Order, ENGS shall provide written

              notice of the default (a "Notice of Default") to the Debtors at 506 Colgate Drive,

              Allen, Texas 75013, with a copy sent via e-mail to Debtors’ undersigned counsel.

              If said default in not cured within fourteen (14) days of the date of the Notice of

              Default, the automatic stay imposed by 11 U.S.C. § 362, including any applicable

              co-Debtor stay (the "Automatic Stay"), is immediately terminated as to ENGS and

              the Collateral without further notice or order of this Court. ENGS is required to

              send only two (2) Notices of Default, such that upon Debtors' third default under

              this Order, the Automatic Stay is immediately terminated as to ENGS and the

              Collateral without further notice or order of this Court.

       5.     Upon the termination of the Automatic Stay, pursuant to the terms of this Order or

              otherwise, ENGS is permitted to exercise all rights and remedies with respect to the

              Collateral, including, without limitation, repossession and foreclosure.

       6.     If this Bankruptcy Case is converted from Chapter 13 to a case under a different

              Chapter of the Bankruptcy Code, this Order shall remain binding on the parties

              hereto and their successors.

       7.     If this Bankruptcy Case is dismissed, this Order shall be deemed null and void and

              neither party shall be bound by its terms.

       8.     The 14-day stay imposed under FED. R. BANKR. P. 4001(a)(3) is hereby waived and

              this Order shall become effective on the date this Order is signed by the Court.
                                                 Signed on 10/30/2019

                                                                                   SR
AGREED ORDER ON ENGS COMMERCIAL FINANCE CO.'S                                             Page 3 of 4
MOTION FOR RELIEF FROM AUTOMATIC STAY       HONORABLE
                                                  BRENDA T. RHOADES,
                                                                7294241 v1 (70786.00018.000)
                                       UNITED STATES BANKRUPTCY JUDGE
  Case 19-42383         Doc 35      Filed 10/30/19 Entered 10/30/19 10:56:59       Desc Main
                                      Document     Page 4 of 4



        SO ORDERED this __________ day of October, 2019.




                                                UNITED STATES BANKRUPTCY JUDGE




AGREED AS TO FORM AND SUBSTANCE:


KANE RUSSELL COLEMAN LOGAN PC                       RUBIN & ASSOCIATES, P.C.

By:     /s/ S. Kyle Woodard                         By:   /s/ Mark S. Rubin (with permission)
        Michael P. Ridulfo                                Mark S. Rubin
        State Bar No. 16902020                            State Bar No. 17361550
        S. Kyle Woodard                                   Kelli L. Johnson
        State Bar No. 24102661                            State Bar No. 24053317

901 Main Street, Suite 5200                         13601 Preston Road, Suite 500E
Dallas, Texas 75202                                 Dallas, Texas 75240
(214) 777-4200 (Telephone)                          (214) 742-6900 (Telephone)
(214) 777-4299 (Facsimile)                          E-mail: bankruptcy2@rubin-owens.com
E-mail: mridulfo@krcl.com
E-mail: kwoodard@krcl.com                           ATTORNEYS FOR DEBTORS

ATTORNEYS FOR ENGS
COMMERCIAL FINANCE CO.




AGREED ORDER ON ENGS COMMERCIAL FINANCE CO.'S                                               Page 4 of 4
MOTION FOR RELIEF FROM AUTOMATIC STAY                                     7294241 v1 (70786.00018.000)
